[Cite as State v. Johnson, 2020-Ohio-2742.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 28426
                                                    :
 v.                                                 :   Trial Court Case No. 2018-CR-4242
                                                    :
 DORIAN JOHNSON                                     :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                              Rendered on the 1st day of May, 2020.

                                               ...........

MATHIAS H. HECK, JR., by JAMIE J. RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

ANDREA DEWAR OLADI, Atty. Reg. No. 0078868, 117 South Main Street, Suite 400,
Dayton, Ohio 45422
      Attorney for Defendant-Appellant

                                              .............



DONOVAN, J.
                                                                                        -2-


       {¶ 1} Dorian Johnson appeals from his conviction, following a no contest plea, of

possession of heroin in violation of R.C. 2925.11(A), a felony of the fifth degree. We

conclude that the trial court erred in overruling Johnson’s motion to suppress, and we

reverse the judgment of the trial court.

       {¶ 2} Johnson was indicted on December 28, 2018, for possession of fentanyl,

possession of heroin, and obstructing official business.     Johnson pled not guilty on

January 24, 2019, and he filed his motion to suppress on February 11, 2019. After a

hearing, the trial court overruled the motion to suppress. Johnson then entered a plea

agreement wherein he pled no contest to possession of heroin, and the other counts were

dismissed. Johnson was found guilty and sentenced to community control sanctions for

a period not to exceed five years.

       {¶ 3} At the hearing on the suppression motion, Officer Zachary O’Diam testified

for the State. He had been a patrol officer for the City of Dayton Police Department for

six and a half years. O’Diam testified that, on October 29, 2018, just after 5:00 p.m., he

was operating his cruiser, in uniform, with Officer Joshua Bowling as his partner, when

they encountered a black Chrysler 300 while their cruiser was stopped at the light at South

Gettysburg Avenue and Third Street. O’Diam testified that “[e]xactly a week prior,” the

same vehicle had fled from him and another officer near South Broadway during an

attempted traffic stop.   On October 29, 2018, O’Diam recognized the vehicle by its

license plate, make, model, and color; the vehicle also had excessively tinted windows,

which had been the basis for the attempted traffic stop the previous week. O’Diam

further testified that, on October 29, 2018, Bowling advised him that “a heavyset black

male” was in the passenger seat of the Chrysler “with short dreads,” and a “tall skinny
                                                                                           -3-


black male” was in the driver’s seat of the vehicle.

       {¶ 4} O’Diam testified that, due “to the vehicle’s propensity to flee” and their

position, it was not safe for the officers to turn their cruiser around at the time, so they

“relocated to the area” where the vehicle had been observed the previous week. They

did not observe the vehicle there, so they proceeded west on Watson Street toward

Danner Avenue. O’Diam testified that they observed the Chrysler “parked against the

east curb” on Danner Avenue; 15 to 20 minutes had elapsed between their initial

observation of the vehicle and encountering it on Danner Avenue. O’Diam testified that,

as he pulled up, he activated his overhead lights to initiate a traffic stop “[b]ecause of the

illegal dark window tint, and also, we still hadn’t solved the failure to comply [from the

prior week] as well.”

       {¶ 5} O’Diam testified that, when he observed the vehicle on Danner, a passenger

was “moving in the front passenger seat,” and there was no driver in the vehicle. Bowling

directed his attention to Johnson on the porch of a home on Danner Avenue, which was

on the opposite side of the street from the Chrysler. O’Diam exited his cruiser and began

to approach Johnson to “detain him for investigation of the vehicle.” As he did so,

O’Diam observed that Johnson was fumbling with his keys, looking around the northeast

corner of the house, looking at O’Diam, and looking at his keys, seemingly “indecisive.”

Johnson made eye contact with O’Diam, and O’Diam stated, “hey, how’s it going.”

Johnson continued to look around and “seemed to be not sure what he was going to do.”

O’Diam testified that Johnson was 15-20 feet from him at that point. O’Diam testified that

Johnson’s conduct concerned him, “especially with the vehicle’s propensity to flee” and

Johnson’s actions, which O’Diam “correlated with somebody that [he had] typically dealt
                                                                                           -4-


with that would run.”

       {¶ 6} O’Diam testified that there was “a good gap” between Johnson and him at

this point, such that O’Diam was worried that Johnson would either enter the house or

run, thus preventing the issuance of a citation. O’Diam testified that Johnson “started to

put the keys in the door” while there was still “a pretty good distance” between them, so

O’Diam tried to get Johnson “off subject” or distract him by asked him if he had seen a

kid in the area. O’Diam testified that he “wanted to grab ahold of him so he couldn’t flee,

and explained to him the reason for the stop.” According to O’Diam, Johnson matched

Officer Bowling’s description of the driver, and “with the positioning of the car and where

he was, it was obvious that * * * he was the driver of the vehicle.” O’Diam testified that

he was concerned that Johnson “was going to be able to make that corner” of the house

before O’Diam “was able to get a view of him” and that Johnson “was going to get out of

sight and out of range of being able to detain him.”

       {¶ 7} The following exchange occurred:

              [Prosecutor] Q. * * * Why * * * did you want to grab ahold of him and

       detain him from the traffic stop?

              A. It wasn’t a typical traffic stop where somebody’s going to comply,

       with the vehicle already failing to comply - - if they’re going to flee in a car,

       they’re going to flee on foot typically.

              Q. * * * And then did you ultimately, as you put it, grab ahold of him?

              A. Yes.

              Q. * * * And what did you grab ahold of?

              A. The back of his waistband.
                                                                                             -5-


              ***

              Q. * * * [W]hat happened at that point in time?

              A. When I grabbed ahold of him - - from the moment we had eye

       contact and I think I originally asked him - - after I said how’s it going, I asked

       him if he had any identification on him, it was apparent he knew I was trying

       to speak with him. But when I grabbed ahold of him, he just started flailing

       his arms. Said, what are you doing; I said, stop. I continued to try to say,

       stop, so I could explain to him. But he kept - - continued to flail. Eventually

       actually broke my grasp and was able to make it towards the east end of

       this porch here, and almost got down the porch before I was able to grab

       ahold - - back ahold of his jacket; continued to tell him to stop.             He

       continued screaming, what are you doing, what are you doing. I continued

       to try to just grab ahold of him before I could explain to him and everything.

       Eventually got a better hold of him. Was able to force him to the left side

       of this doorway here up against the wall.            I was able to control his

       movements better, and at that point I explained to him this is just a traffic

       stop, you know, I’m stopping you for driving this vehicle. I need you to put

       your hands behind your back. And, at that point he began to comply.

       {¶ 8} O’Diam testified that Johnson initially stated that he did not have any

identification. He testified that, when Johnson broke away, Johnson took “three steps,

all the way to the [north] edge of the porch there. * * *. It wasn’t just normal three steps;

he was struggling to get all steps away from me before I was able to grab back ahold of

him.” When O’Diam grabbed Johnson the second time, O’Diam “was able to pull his
                                                                                        -6-


jacket back and then grab ahold of his whole waistband and * * * basically pick up his

body weight and detain him then.” O’Diam continued to tell Johnson to stop.

       {¶ 9} O’Diam testified that he placed Johnson in handcuffs after the struggle and

that Johnson was under arrest for obstruction, because when told to stop, Johnson “was

able to actually push his arm back off of me to gain distance between he and I, and

continued to try to run away.” O’Diam testified that Johnson’s actions impeded O’Diam’s

ability to investigate the window tint violation and the previous failure to comply.

       {¶ 10} O’Diam stated that as Officer Bowling began to approach, Johnson,

“continued to act disorderly,” notwithstanding that he was in handcuffs; Johnson “was

able to get his keys from behind his back and throw them to * * * a teenage kid,” saying

“here, take my keys.” O’Diam testified that Johnson was also “screaming,” and two kids

from down the street ran toward the scene because of the disturbance Johnson was

causing, which put the kids in danger; Bowling ordered the kids to get back. As the

responding crews were arriving, they saw the kids running away and thought they were

part of the disturbance, and they were detained again by some of the responding officers.

Johnson was placed in the cruiser, at which point he settled down.

       {¶ 11} O’Diam testified that he conducted a search incident to arrest next to the

cruiser:

              I began to pat him down for weapons, and as I’m patting him down,

       I asked him if it was okay if I could check to see if he had any guns, knives,

       or drugs on him. He stated, yeah, and said, you already are, meaning my

       pat down. He thought that was a search. So at that point I was still going

       to search him incident to arrest, and checked his left front pocket and
                                                                                          -7-


       recovered a small clear plastic baggie of what appeared to be crack

       cocaine.

       {¶ 12} When asked why he requested Johnson’s consent to conduct the pat down

he intended to perform, O’Diam responded, “I just always do. It’s just kind of - - you get

more compliance * * * if they kind of think that they’re in charge.” Once in the cruiser

with Johnson, O’Diam “eventually” got Johnson’s identification; he then read Johnson his

Miranda warnings from a card provided by the prosecutor’s office and began to question

him about this incident and the previous failure to comply. O’Diam testified that Johnson

indicated his understanding of his rights.

       {¶ 13} On cross-examination, O’Diam testified that when he first observed the

Chrysler on the prior occasion on October 22, 2018, he ran the plates and learned that it

was registered to Rachel Heard; although he also obtained Heard’s address, he never

contacted her. O’Diam stated that he did not know if Heard was driving the vehicle when

it was initially observed. On October 29, 2018, when O’Diam activated his lights next to

the parked Chrysler, his cruiser camera automatically started. O’Diam acknowledged

that his police report stated that the driver of the car was rushing to unlock the front door

of the Danner Avenue address.

       {¶ 14} The video from the cruiser was played for the jury. The following exchange

occurred after the video depicted O’Diam’s cruiser turning onto Danner:

              [Defense Counsel] Q. * * * Now at this point is when you’ve stopped

       your cruiser, correct?

              A. Yes, ma’am.

              Q. And you parked alongside the Chrysler?
                                                                                        -8-


             A. Yes.

             Q. * * * This is when you say, what’s up man, what’s up man, got any

      ID on you - - that’s your first interaction with him, correct?

             A. Yes, ma’am.

             Q. * * * Did you hear him say yes?

             A. I couldn’t hear him.

             Q. * * * Well, if you listen very closely, on the video he actually says

      yes. And then you say okay.

             So at this point, Mr. Johnson’s asking you what’s the problem. * * *

      Correct?

             A. Yes, ma’am.

             Q. * * * Let me play just a little more of this. So after you asked him

      whether he had ID - - which you indicated he said he didn’t but we hear on

      the video he says he does - - you then use the pretext of a missing child to

      get close enough to grab him, correct?

             A. I cannot say that you hear him say yes; I can’t hear him.

      {¶ 15} O’Diam acknowledged that Johnson was not rude or hostile before O’Diam

grabbed him, and that he (O’Diam) did not identify himself. The following exchange

occurred:

             [Defense Counsel] Q. And you grab his arm?

             A. His waistband.

             Q. * * * And he’s trying to pull away. That’s what that’s all about. You’re

      grabbing him, he’s pulling away, saying, what’s the problem, what’s the problem,
                                                                                           -9-


       what’s the problem. And you’re grabbing him as he’s trying to pull away?

              A. Yes.

              Q. * * * Ultimately, you then force his body against the wall of the house?

              A. Correct.

              ***

              A. He put his hands behind his back after I - -

              Q. Okay.

              A. - - requested him to.

              Q. * * * And it’s not until then that you explain the reason for the stop?

              A. Yes, ma’am.

       {¶ 16} O’Diam testified that he did not find any weapons on Johnson in the course

of the pat down.

       {¶ 17} O’Diam acknowledged that, while at the intersection of Gettysburg Avenue

and Third Street, he observed the Chrysler “as a pass” as it was going in the opposite

direction, and that he did not observe the license plate, although Bowling did. O’Diam

testified that the traffic at Gettysburg and Third Street was busy, and he did not attempt

a traffic stop at that time for the safety of other motorists. He acknowledged that when

he first observed the vehicle the week before, he did not obtain any descriptors for the

occupants of the vehicle such as facial features, clothing, or age.

       {¶ 18} On re-direct examination, O’Diam testified that he first observed Johnson

as Johnson was “making his way up the steps of the front porch” of the Danner Avenue

address. O’Diam described Johnson’s behavior as “very suspicious” at the time. O’Diam

stated that Johnson “obviously observed our overhead lights * * * and seemed to be
                                                                                         -10-


indecisive if he was going to go in the house or go around the corner.” O’Diam stated

that when he asked Johnson if he had identification, he did not hear his response. When

asked why he said “okay” as reflected on the video, O’Diam responded that it was to

“ease the confrontation” so Johnson would not go into the house, which would have been

“a more dangerous situation.” O’Diam testified that, although Johnson never left the

porch, he was “continually trying to get away,” and O’Diam felt it was necessary to grab

Johnson because, based upon O’Diam’s past experience, Johnson “was giving every

indication of somebody [he’d] had run before[,] * * * just kept looking around, back and

forth, kind of sizing me up, sizing the distance of which way he was going to go.”   When

asked, “is that reflected on the video or the body mic at all,” O’Diam responded, “No.”

When asked why he did not immediately inform Johnson of the reason for the stop,

O’Diam testified that he “wanted to get hands on him first.”          O’Diam stated that,

“typically,” when a vehicle has fled, “more than likely they’re armed. When we do recover

these cars from fleeing, typically they’re either armed or have drugs with them, and that

was my biggest worry.”

       {¶ 19} When asked how Bowling indicated his observation of Johnson at the house

on Danner Avenue, O’Diam responded that Bowling had said, “there he is,” which O’Diam

understood to mean the driver. O’Diam estimated that the intersection where the car

was first observed on October 29 was about three to four miles from the Danner Avenue

residence.   On recross-examination, O’Diam acknowledged that he had no “direct

evidence” placing Johnson in the vehicle.

       {¶ 20} Officer Bowling, who had also been employed as a City of Dayton police

officer for six and half years, testified that on October 29, 2018, he was on routine patrol
                                                                                            -11-


with O’Diam when he observed the black Chrysler while facing northbound on Gettysburg

at West Third Street. The Chrysler turned from Third Street to head south on Gettysburg

and passed the officers’ cruiser. Bowling observed “dark window tint” on the front driver

window, which appeared to be in violation of the law. He testified that he “got a general

description of the driver and the passenger in the vehicle” when it passed the cruiser,

because the windshield of the vehicle was not tinted and the two vehicles were “head on”

at one point. Bowling testified that he observed through the windshield a heavy-set black

male with “small dreads” as the passenger, and the driver “was skinnier, seemed to be

taller, just a thinner, athletic build.” Bowling testified that he ran the license plate through

the cruiser computer and found that there was a recent field interview card from prior

contact with this particular vehicle that indicated the vehicle was “known to flee from police

officers.”

       {¶ 21} Bowling testified that he next observed the vehicle on the east curb on

Danner Avenue; from the rear of the vehicle, he could not tell if anyone was actually in

the car. As O’Diam initiated the stop by means of the overhead lights, Bowling observed

an individual on the front porch of a residence on Danner; the individual “looked the same

as the person [Bowling] saw driving the car” when they had passed it earlier, with the

same physical features. Bowling testified that he pointed and said to O’Diam, “there’s

the driver up there.” Bowling testified that the male he observed “was standing on the

front porch, and as he saw me, he started looking back and then * * * he was * * * frantically

trying to * * * get into the door, put a key in the door, or he was just moving his hands a

lot towards the doorknob.” Bowling stated that the suspect’s behavior was “suspicious”

and worried him, given that the car was known to flee from the police, and the man was
                                                                                         -12-


in the vicinity of that car. Bowling testified that he was concerned that “he possibly could

have weapons or something he was trying to get rid of, trying to get into the house, run

from us * * *.”

       {¶ 22} Bowling was on the passenger side of the cruiser, so he approached the

Chrysler and determined that there was still someone in the passenger side of the vehicle.

Bowling “deal[t] with” the passenger while O’Diam approached the other man on the

porch. When asked if he observed O’Diam’s interaction with Johnson, Bowling

responded, “I could hear it more than see it, because I was trying not to take my eyes off

of the passenger,” but Bowling did observe that O’Diam was “trying to * * * control the

suspect’s arms at this point.” Bowling radioed for backup.         Bowling testified that a

juvenile in the area “ran up to the residence where the suspect was standing on the porch,

and the suspect threw the keys to the juvenile.”

       {¶ 23} On cross-examination, Bowling confirmed that he did not observe the

Chrysler on October 22, 2019, the date of the alleged failure to comply, and he did not

recognize Johnson from any prior interactions. Bowling stated that he did not share with

O’Diam the specific identifying characteristics of the vehicle’s occupants that he observed

as the vehicle passed the cruiser.

       {¶ 24} Johnson testified that he was 33 years old, married, and a father of four

children; he worked for his “family body shop” and for Express Employment. Johnson

testified that on October 29, 2018, he was at his home on Latham Street, doing yard work.

His brother-in-law, who lived in Jefferson Township, called and asked Johnson for a ride,

because Johnson had access to his mom’s car. Johnson testified that his mother’s car

was parked at his grandmother’s house, and that his father had put brakes on it, which is
                                                                                         -13-


why the keys and car were there. When asked who had control of the vehicle at that

time, Johnson responded, “it was a spare car, so no one really was driving it.” Johnson

testified that his wife normally drove him around or he would catch a city bus if he had to.

       {¶ 25} Johnson testified that he received a second phone call from his other

brother-in-law, who asked to “ride along” with him that day. Johnson stated that the

second brother-in-law resided three blocks west of him; Johnson picked him up on

Weaver Street. Johnson testified that his wife and children lived at the intersection of

Miami Chapel Road and Danner Avenue, and that while en route to Jefferson Township,

he saw his kids outside in the area; he “pulled over to the curb.” According to Johnson,

his children were “a distance away from the house,” which caught his attention, because

he did not remember the children asking him for permission to leave; he wanted to see

why they were out. Johnson testified that he exited his vehicle, walked to the door,

grabbed the doorknob, and found that the door was locked, which was unusual. He

stated that he observed his youngest son “down by the store”; his son approached him,

entered the yard, and asked if Johnson had seen his basketball. Johnson stated that he

had observed the basketball “down by the gate,” grabbed the basketball, and asked his

son to get the keys out the car for him so he could get into the house. He testified that

his son retrieved the keys and handed them to Johnson in exchange for the basketball;

his son then walked out the gate.

       {¶ 26} According to Johnson, he unlocked the door to the home and, as he was

about to open the door, he heard a car door shut behind him; he turned around and

observed “police with overhead lights on.” Johnson stated that, when he saw O’Diam

approaching, his “first instinct” was to walk in the house, but then he thought that doing
                                                                                         -14-


so would make it seem like he had “something to hide.” Johnson testified that, since he

could produce identification, he could “see what’s going on,” and there was no reason for

him to run or go into the house. Johnson testified that, at the time, there was enough

distance between him and O’Diam that he could have entered the home or fled. Johnson

testified that O’Diam began speaking as soon as he (O’Diam) came through the gate, and

O’Diam asked for Johnson’s identification when he was five to seven feet away..

Johnson testified that he “produced [his] whole entire wallet,” which included his

identification, but when he attempted to hand the wallet to O’Diam, O’Diam reached for

Johnson’s arm, so Johnson reached for his waistband.            Johnson testified that he

repeatedly asked, “what’s the problem,” and that when the two men were about three feet

apart, O’Diam hit him “with the little jib (phonetic) about the kid” and “attempted to grab”

him.

       {¶ 27} Johnson testified, “if you can hear me in the video - - I told him you’re not

going to slam me. Because he would not tell me what was going on.” Johnson stated

that O’Diam did not identify himself or advise him why he was being detained. Johnson

denied hitting or pushing O’Diam. Johnson stated that he yelled to his youngest son to

come get his keys, and that when his oldest son and a friend, who had been “down there

by the store” approached the scene, Johnson yelled to them to get their mom “[b]ecause

of the aggressiveness of the Dayton Police.” He testified that his concern was that the

police “might actually hurt the kids because the kids were running out of fear * * * not out

of being a suspect for a crime.” Johnson testified that he “fully cooperated” after he was

restrained.

       {¶ 28} On cross-examination, Johnson testified that he lived with his
                                                                                       -15-


grandmother, Rachel Heard. He stated that, on Danner Avenue, he proceeded to the

residence before approaching his children, who were a block away from the home,

because he believed there was “at least one more kid in the house.” Johnson testified

that, while O’Diam was telling him to stop in the course of the struggle, Johnson was

“[j]ust keeping him from throwing me on the ground.” Johnson testified that, after he

broke free of O’Diam’s grasp, he “[s]tood right there with him. We walked off the porch

together. And I was not in handcuffs. * * * I complied with him.”

      {¶ 29} On redirect examination, Johnson testified that he never fled from the police

in the vehicle. Johnson testified that, in the course of the struggle, he believed O’Diam

was “trying to get [him] on the ground,” and Johnson struggled with him to avoid getting

“slammed on the concrete.”

      {¶ 30} In its decision overruling Johnson’s motion to suppress, the trial court made

the following findings of fact regarding the officers’ observation of the vehicle and

subsequent actions:

             * * * The officers noticed that the vehicle contained what they

      believed to be illegal window tint on the side windows. The officers noted

      the license plate number and the make and model of the car.

             Officers O’Diam and Bowling saw a heavy set black male with dread

      locks and a skinny black male as occupants of the black Chrysler 300.

             ***

             By use of the license plate number and law enforcement information,

      the O’Diam-Bowling crew were able to obtain the owner’s name and the

      registration information. Based on this information, the O’Diam-Bowling
                                                                                -16-


crew received a report by virtue of a “field investigation card” that a black

Chrysler had failed to comply with an order or signal of an officer, on or

about October 22, 2018, possibly in the area of Weaver Street.

       * * * At approximately 5:45 p.m., they came upon the black Chrysler

300 on the east curb of Danner Avenue. * * *

       * * * The officers were able to observe the license plate and it was

the same as they had noted at Third and South Gettysburg. The officers

talked to one another and noticed that the person they felt was the driver

from Third and Gettysburg was now going to, or was at the residence

located * * * [on] Danner Avenue.

       Officer O’Diam saw the driver on the porch of that house. Officer

O’Diam noted the driver was fumbling with some keys in his hands. Shortly

thereafter, the officers saw the driver place a key in the door.

       Officer O’Diam opened the gate and went up the walkway at [the

house on] Danner Avenue. His intent was to question the “driver,” who

was later identified as Defendant, Dorian Johnson.            Officer O’Diam

intended to investigate the window tint violation and the failure to comply

issue with Defendant.

       Officer O’Diam noted that the Defendant was on the porch and was

looking to the north and the south. * * * When located on the porch, a person

would be looking to the east as [the house in question] is on the west side

of the street. There is another small house immediately adjacent * * * on

the north side and a similar house located immediately to the south * * *.
                                                                                  -17-


          Officer O’Diam was concerned that Defendant would flee. In order

to reduce the chance of flight and to facilitate getting closer, Officer O’Diam

began to speak to Defendant.        Officer O’Diam did not initially say to

Defendant that he was there to talk to him about the window tint violation

and the failure to comply matter. However, Officer O’Diam was in uniform

and the cruiser was in close proximity with overhead lights activated.

Officer Bowling had left the cruiser and was engaged in an encounter with

the passenger of the black Chrysler 300.

          Officer O’Diam said, “What’s up?”    “Do you have an ID?”       The

Defendant initially said, “No,” but almost immediately changed his answer

to “yes.” In order to engage with Defendant and continue to get closer,

Officer O’Diam asked Defendant if he had seen a young man. Officer

O’Diam said, “Have you seen a kid around here?” Defendant, in fact,

continued to look around. Defendant did eventually produce his wallet with

an I.D.

          Officer O’Diam grabbed the Defendant at the waist area. He asked

again for the ID. The Defendant continued to move and said in rapid

fashion a number of times, “What’s the problem? What’s the problem?

What’s the problem?”

          Officer O’Diam gained a second hold of Defendant and put him

against the wall of the house. At that time, the Defendant began to comply

with Officer O’Diam’s orders.     Defendant was placed in handcuffs and

apparently produced an ID.
                                                                                        -18-


             Defendant threw the keys he had to the young man that had been

      running down Danner Avenue from north to south to the house. * * *

             Officer O’Diam felt that Defendant had obstructed official business.

      He felt Defendant had impeded his ability to investigate the window tint

      issue and the failure to comply matter. So he announced an arrest of

      Defendant and engaged in a pat-down for weapons.                He found no

      weapons. He did then indicate the search was incident to a lawful arrest

      and an ID was produced. At that point, Officer O’Diam advised Defendant

      of the reason for the stop. This reason was not only the arrest basis for

      obstruction, but also the issues of window tint and failure to comply.

             ***

             After Defendant had been handcuffed, he was not rude. He was not

      hostile. Generally, he was not particularly belligerent with the officer during

      the entire encounter, except he moved his body and arms after Officer

      O’Diam’s initial grab and stated, “What’s the problem?”

(Emphasis added.)

      {¶ 31} The court further discussed Officer Bowling’s involvement, noting that when

Bowling observed the Chrysler at Third Street and Gettysburg Avenue, he noticed that

the window tint appeared excessive on the side windows, but the front windshield was

not tinted, so Bowling was able to see the occupants of the Chrysler “as they made the

turn in front of the police cruiser.” The court observed that when Bowling observed the

Chrysler on Danner Avenue, he “saw the apparent driver on the front porch of a residence

trying to get into the house.” The court noted that Bowling had not been personally
                                                                                       -19-


involved in the encounter with the black Chrysler 300 the previous week; what he knew

about that incident came only from his investigation of police databases, which revealed

the field interview card. Bowling did not know the age, weight, or facial features of the

person(s) involved in the October 22 incident. The court found that Bowling was able to

“generally identify” the occupants of the car at Third and Gettysburg and recognize that

one of them “appeared to be the same gentlemen on Danner Avenue.”

      {¶ 32} Regarding Johnson, the court found that he was at the house on Danner

Avenue on October 29, 2018, had possession of some keys, and was attempting to enter

the house when police came upon the scene. The court found that Johnson “did drive

the black Chrysler” on that date just prior to his encounter with Officer O’Diam on the

porch, and Johnson recognized that there was a police officer there driving a marked

cruiser. The court found that Johnson “believed the officers were effectuating a traffic

stop when they activated the overhead lights when the cruiser was adjacent to the black

Chrysler 300 parked on the east curb.”

      {¶ 33} The trial court issued the following conclusions of law:

             ***

             In the case at bar, Officers O’Diam and Bowling had witnessed what

      they suspected to be a traffic violation or a motor vehicle equipment

      violation, the window tint issue.      Accordingly, they had reasonable,

      articulable suspicion to justify a traffic stop of the black Chrysler 300. The

      officers came upon the black Chrysler 300 on Danner Avenue. When the

      officers saw the vehicle with its window tint at Third and Gettysburg, they

      noted the license plate number on the car.        They also noted general
                                                                                   -20-


descriptors of the occupants. Ten to fifteen minutes later they saw the car

with the license plate previously identified on the east curb of Danner

Avenue. They also saw in the car, or near the car, two individuals who

matched the descriptions in a broad sense of the occupants they had

previously seen in the car.      So there was reasonable and articulable

suspicion justifying the traffic stop of the black Chrysler 300 on the east curb

or Danner Avenue on October 29, 2018 at approximately 5:30 p.m.

       The officers also, in their investigation with respect to the black

Chrysler 300, received information that the operator of that vehicle had

previously failed to comply with an order or signal of a police officer. The

officers had two matters to investigate when they came upon the black

Chrysler 300 at * * * Danner Avenue on October 29, 2018.

       ***

       * * * So Officer O’Diam could briefly stop and temporarily detain

Defendant, the apparent driver of the black Chrysler, in order to investigate

the window tint violation and the failure to comply. Officer O’Diam had

observed a violation of the tint rules.     So he could stop Defendant to

investigate the failure to comply violation that may have occurred in relation

to this black Chrysler 300 on October 22, 2018.

{¶ 34} Regarding O’Diam’s use of force, the trial court concluded as follows:

       In this case, Officer O’Diam’s act of taking hold of the waist of

Defendant was reasonable under the attendant circumstances. Officer

O’Diam was attempting to investigate the tint and failure to comply issues.
                                                                                -21-


Defendant had gone on to the porch of the house and was looking all around

as if to flee. Officer O’Diam has experience and based on Defendant’s

actions he felt Defendant was considering fleeing. Defendant had left the

black Chrysler that the officers had seen shortly before and was attempting

to enter a house. He had keys available to him and he was in the process

of utilizing the keys to get in the front door.

       Defendant could certainly observe Officer O’Diam’s uniform and

could see the marked cruiser in the street. The overhead lights of the

cruiser had been activated. Officer O’Diam saw Defendant looking about.

The officers had information which led them to suspect flight because the

black Chrysler had apparently fled from police just one week before.

Admittedly, the evidence did not establish that Defendant was the driver of

the black Chrysler on October 22, 2018, but it is his mother’s car and he

appears to have access to it.

       At that point, Defendant did resist. He moved his hands and arms

and twisted his body so as to break free from Officer’s O’Diam’s grip. He

was asserting rather loudly, “What’s the problem?”         Then the officer

grabbed him again and placed him in handcuffs. Officer O’Diam felt that

the Defendant was impeding his ability to investigate the two issues.

       It is indicated that handcuffing is permitted and Defendant’s physical

resistance indicates that the individual may be dangerous. Further, the

handcuffing did appear to be necessary to effectuate the purpose of the

stop. It is, under these circumstances, the least intrusive means available
                                                                                      -22-


      to verify the officer’s suspicions in a short period of time. There was no

      indication at that time that it would be other than temporary.

             This case is somewhat similar to [State v. Thompson, 2d Dist.

      Montgomery No. 26139, 2014-Ohio-4244]. In Thompson, the defendant,

      after being approached by the officer, loudly and excitedly exclaimed that

      he had done nothing wrong. The defendant moved his arms about and

      was totally uncooperative. The officer tried to escort the defendant from a

      store by the elbow, at which point the defendant said, “I’m not going

      anywhere.” When the officer tried a second time to escort the defendant

      out of the store by his elbow, the defendant pulled away from him. The

      officer in Thompson drew a TASER in order to gain compliance. The Court

      of Appeals found this detention lawful.

             In the case at bar, the Defendant moved his arms and his body so

      as to break the officer’s grasp.      He shouts three times, “What’s the

      problem?” He clearly at all times is indicating that he feels he has done

      nothing wrong and is not going to cooperate.

(Footnotes omitted.)

      {¶ 35} Regarding obstructing official business, the court determined as follows:

             * * * In this case, Defendant, without privilege to do so, broke away

      from Officer O’Diam by moving his arms and body. He continued to move

      his arms and body until Officer O’Diam could grab him again.          Officer

      O’Diam was in the process of detaining Defendant so he could be asked

      about two legal violations. Officer O’Diam felt the need to physically secure
                                                                                       -23-


      or seize Defendant because Defendant gave indicators that flight was

      possible. Further, the circumstance of a prior failure to comply was in the

      knowledge of Officer O’Diam.        Defendant engaged in an act which

      hampered Officer O’Diam in being able to talk with Defendant about the

      possible violations.

             * * * Defendant acted so as to break the hold of Officer O’Diam.

      Defendant did not want to be detained so he flailed his arms, moved his

      body, and yelled out.

             Because no one can know the mind of another, Defendant’s intent is

      not discernible through objective proof. Rather Defendant’s intent in acting

      must be determined from the manner in which the act is done, the means

      used, and all other facts and circumstances in evidence. Examination of

      Defendant’s behavior and all facts and circumstances here indicate that

      Defendant wanted to be free from interaction with Officer O’Diam. That

      result, and Defendant’s action to accomplish it, hampered Officer O’Diam.

      Accordingly, it is reasonable to find that Defendant was obstructing official

      business.

      {¶ 36} Regarding Johnson’s suggestion that O’Diam and Bowling created an

exigency in approaching him, the trial court determined as follows, citing State v. Sims,

127 Ohio App. 3d 603, 713 N.E.2d 513 (2d Dist.1998):

             * * * The court is of the view that the case at bar is distinguishable

      from Sims. The officers [in Johnson’s case] did have reasonable, articulable

      suspicion to believe that criminal activity was afoot, that is the window tint
                                                                                  -24-


matter. The officers [had] viewed the window tint situation only ten to

fifteen minutes before. They verified it was the same vehicle because it

had the license plate number that they previously saw and also “ran”

through police databases. They verified that the men they saw on Danner

were very probably the same men they saw in the car at Third and

Gettysburg.

       The suspicion for the failure to comply is not quite as strong.

However, it is such that the officers should be able to investigate and detain,

if necessary. An [field interview] card had identified this black Chrysler 300

as being involved in the prior incident, only a week before on Weaver Street.

Weaver Street is in the same general area of west Dayton as Third and

Gettysburg. The information was obtained by the officers when utilizing

the descriptions of the car and license plate. Thus, unlike in Sims * * *, the

black Chrysler 300 is connected to some criminal activity.

       In Sims, the defendants were occupants and did nothing of a

suspicious or improper nature. They are detained after the warrantless

entry. In this case, Defendant vacates the Chrysler and goes to the porch

of the residence. The Defendant appears to be considering flight. The

Defendant moves his body and arms when Officer O’Diam grabs him. The

Defendant fails to comply with the officer’s commands for a short period of

time. The officer is in uniform and is in immediate proximity to a marked

cruiser with activated overhead lights. Under these circumstances, it is

reasonable to conclude that the officers did not create an exigency that
                                                                                        -25-


      Defendant appropriately reacted to, such that he had no purpose to

      obstruct. The circumstances do not support that conclusion.

             The circumstances support a conclusion that officers were

      investigating with reasonable and articulable suspicion two violations of law.

      They witnessed the tint violation and had, through investigation, grounds to

      suspect failure to comply. They were going to discuss these matters with

      Defendant.     The Defendant did not cooperate.           Obstructing official

      business occurred.

             * * * Officer O’Diam engaged in a search of the Defendant incident

      to the lawful arrest for obstructing official business. During that search, the

      officer found the baggie in the Defendant’s left, front pocket. The baggie

      appeared to contain crack cocaine.

      {¶ 37} Based on these conclusions, the trial court denied Johnson’s motion to

suppress.

      {¶ 38} On April 13, 2019, Johnson filed a request for intervention in lieu of

conviction (“ILC”). On May 6, 2019, the court orally overruled this request, and Johnson

entered his plea of no contest. The trial court found him guilty and sentenced him to

community control sanctions for a period not to exceed five years.

      {¶ 39} Johnson asserts the following assignment of error on appeal:

             THE LOWER COURT ERRED WHEN IT DENIED MR. JOHNSON’S

      MOTION TO SUPPRESS AND FOUND THAT THE USE OF FORCE IN

      THE FORM OF GRABBING AND HANDCUFFING WAS PERMISSIBLE

      UNDER      THE     CIRCUMSTANCES          AND     THAT      MR.    JOHNSON
                                                                                       -26-


       OBSTRUCTED OFFICIAL BUSINESS.

       {¶ 40} Johnson argues that he went to his family’s residence in broad daylight to

check on his kids and that there was no evidence that this was a dangerous neighborhood

or that the officers faced any threat that day.     According to Johnson, the officers

observed the Chrysler and “believed that the man standing at the door of the residence

across the street was likely the driver, based on a very limited set of descriptors and by

lack of other individuals visible in the surrounding area.” Johnson asserts that, when

O’Diam approached him, it was “most akin to a casual encounter,” with the purpose of

determining whether he had been the driver of the vehicle, because O’Diam “had a hunch”

that Johnson had been the driver of the vehicle with the window tint violation. Johnson

argues that the trial court incorrectly found that the search of Johnson was conducted

incident to lawful arrest.

       {¶ 41} Johnson asserts that there was no testimony that he “presented as * * *

armed or dangerous in any way.” He was already at the door of his residence when the

cruiser pulled up, with some distance between him and the officer, and Johnson remained

at the door and waited for the approaching officer. Regarding O’Diam’s testimony that

he was concerned that Johnson might flee, Johnson characterizes this testimony as

“merely the officer’s subjective impression and speculation of what he believed was in

Johnson’s mind” and points out that, if he had truly wanted to evade the police, he “could

have done so by simply entering his family’s home or by running” as soon as he saw the

officer. Johnson asserts that O’Diam’s testimony “exemplifies the officer’s own skewed

perception” of the situation on the porch.

       {¶ 42} Johnson further asserts that, under the circumstances, even a pat-down
                                                                                           -27-


for weapons was not justified, so a “full seizure,” i.e., “the act of physically grabbing [him]

and restricting [his] freedom of movement entirely” also should not “pass constitutional

muster.” Johnson argues that the evidence showed that he remained at the front door,

provided identification when asked, and was neither rude nor aggressive; thus, there was

no justification for O’Diam to grab him. Johnson argues that his “natural response” of

trying to pull away, to avoid being slammed onto the concrete, did not constitute

obstructing official business. He also argues that “his action did not constitute an overt

act” for purposes of obstructing, but rather a response to being grabbed without notice or

explanation. He asserts that he did not “push or use any force towards law enforcement.”

       {¶ 43} Johnson also argues that he did not act with an intent to obstruct the

officers; he acted with the intent to be free from an “unlawful interference.” According to

Johnson, he “did not even realize that there was a business to obstruct, since he was

unaware of what the business was in the first place.”             He repeatedly requested

information about what O’Diam wanted and was not told the nature of the business until

after he had been pressed against the wall with his hands behind his back, at which point

he fully cooperated fully.

       {¶ 44} According to Johnson, the trial court erred in relying on Thompson, 2d Dist.

Montgomery No. 26139, 2014-Ohio-4244, and Thompson “highlights some of the precise

shortcomings of this case” in that it reasoned that there should be “a reasonable

progression of how a suspect is approached.” According to Johnson, because the officer

never identified himself or the purpose for the stop to Johnson until after Johnson had

been seized and pressed against the wall, there was no “reasonable progression” like in

Thompson; O’Diam went from investigating the possible driver of a car with a tint violation
                                                                                         -28-


to a “full-blown seizure.” Johnson also asserts that, unlike in Thompson, the restraint

used in his case was not necessary and was not the least intrusive means reasonably

available.

       {¶ 45} Johnson directs our attention to State v. Ewing, 2d Dist. Montgomery No.

27456, 2017-Ohio-7194, and he asserts that that decision “makes clear that an unlawful

stop at its inception cannot be cured” under circumstances such as those presented in

this case. He argues that police should not be allowed to “create their own exigent

circumstances or entrap people” by mishandling a situation to justify an arrest.

According to Johnson, O’Diam had “every opportunity” to speak to Johnson, address the

window tint violation, and inquire about Johnson’s knowledge regarding the incident the

previous week.” Johnson asserts that the stop should have been a “conversation” that

led to a possible citation for the window tint violation. According to Johnson, even if

deference were given to O’Diam’s concerns that Johnson might run, there was “still no

need and no justification for turning this stop into a full-blown physical seizure,” because

Johnson had not run or tried to escape up to that point. He argues that there was no

justification for O’Diam to pat him down at the outset of the encounter, and such action

did not “become justified” when O’Diam “became physical” with Johnson “without cause.”

       {¶ 46} Finally, Johnson asserts that the State seemed to suggest that Johnson

consented to a pat-down, but such a claim is undercut “by the lack of voluntariness

underlying the entire interaction” and the officer’s acknowledgement of Johnson’s

statement, in response to the question about the pat-down, that the officer already was

conducting a pat-down.

       {¶ 47} The State responds that O’Diam searched Johnson incident to a lawful
                                                                                         -29-


arrest, and that O’Diam had probable cause to believe that Johnson committed

obstructing official business. According to the State, Johnson’s purpose in trying to run

from Officer O’Diam could “be inferred from the act and circumstances surrounding it.”

When O’Diam grabbed Johnson’s waistband, Johnson flailed his arms, broke the officer’s

grip, and started to run away; Johnson almost made it to the end of the porch before

O’Diam regained his hold of him. The State asserts that Johnson knew or should have

known that O’Diam was a police officer -- and therefore a public official – under these

circumstances.

       {¶ 48} The State asserts that O’Diam had to catch Johnson before he escaped

and that Johnson impeded the investigation of the tint violation. The State points out

that R.C. 4513.241(C) prohibits operation of a vehicle that violates window tint regulations

regardless of who owns the vehicle; because it was reasonable to suspect that Johnson

was the driver of the vehicle in question, it was reasonable to detain him to investigate an

R.C. 4513.241(C) violation.

       {¶ 49} According to the State, it was also reasonable for the officers to suspect

that Johnson was the driver when the Chrysler fled from the police a week earlier. The

State acknowledges that Johnson may not have been the driver who fled from police on

the prior occasion, but Officer O’Diam could nonetheless lawfully detain Johnson “long

enough to dispel his suspicion.” The State argues that O’Diam acted reasonably in

seizing Johnson, because grabbing Johnson’s waistband “was the least intrusive method

available” to effect the stop and keep Johnson from fleeing. Furthermore, in O’Diam’s

experience, Johnson’s behavior as O’Diam approached him was consistent with

someone about to flee; according to the State, this, coupled with the fact that the vehicle
                                                                                        -30-


Johnson was driving had recently fled from police, established a need for O’Diam to

physically restrain Johnson. The State asserts that “a traffic stop is a seizure,” that the

“limited amount of physical force here was necessary, and it was the least intrusive means

available to accomplish the goal of the stop.” According to the State, O’Diam “sought to

prevent flight instead of allowing the situation to escalate.”

       {¶ 50} The State argues that Johnson “confuses the distinction between a search

and a seizure,” and that, while a search of Johnson’s person would likely have been

unlawful before O’Diam had probable cause to arrest Johnson for obstructing official

business, Johnson had “no privilege to impede a lawful investigatory detention.” The

State notes that Johnson admitted he knew O’Diam was a police officer from his uniform

and the overhead lights of his patrol car. The State also notes that the law “does not

require communication before seizure,” and Johnson cites no authority for his assertion

to the contrary.

       {¶ 51} Finally, the State asserts that Johnson’s reliance upon Ewing, 2d Dist.

Montgomery No. 27456, 2017-Ohio-7194, is misplaced, since “this is not a pat-down

case,” it is a case about whether O’Diam had reasonable suspicion that Johnson might

flee. The State asserts that O’Diam did have a reasonable suspicion and that Johnson

“confuses his subjective state of mind with an officer’s objective reasonable suspicion.”

According to the State, in O’Diam’s experience, people exhibiting behaviors like

Johnson’s had fled, and this “competent, credible evidence” supported a finding that

O’Diam reasonably suspected that Johnson might flee. Finally, the State asserts that

when O’Diam began patting Johnson down, Johnson was already under arrest for

obstructing official business, so O’Diam did not need Johnson’s consent to search him.
                                                                                        -31-


      {¶ 52} As this Court has recently noted:

             * * * Appellate “review of a motion to suppress presents a mixed

      question of law and fact.” State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-

      5372, 797 N.E.2d 71, ¶ 8. As the trier of fact, a trial court “is in the best

      position to weigh * * * evidence * * * and evaluate [the credibility of]

      witness[es],” so an “appellate court must accept the trial court's findings of

      fact if they are supported by competent, credible evidence.” Id., citing State

      v. Fanning, 1 Ohio St. 3d 19, 437 N.E.2d 583 (1982); State v. Graves, 12th

      Dist. Clermont No. CA2015-03-022, 2015-Ohio-3936, ¶ 9, citing State v.

      Cruz, 12th Dist. Preble No. CA2013-10-008, 2014-Ohio-4280, ¶ 12.

      Accepting the trial court's findings of fact as true, “the appellate court must

      then independently determine, without deference to the [trial court's legal]

      conclusion[s],” whether the “facts satisfy the applicable * * * standard.”

      Burnside * * * [at] ¶ 8, citing Fanning * * * and State v. McNamara, 124 Ohio

      App.3d 706, 707 N.E.2d 539 (4th Dist.1997).

State v. Ivkovich, 2018-Ohio-609, 106 N.E.3d 305, ¶ 7 (2d Dist.).

      {¶ 53} As this Court has further indicated:

             The Fourth Amendment to the United States Constitution and Article

      I, Section 14 of the Ohio Constitution guarantee the right to be free from

      unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88 S. Ct.
1868, 20 L. Ed. 2d 889 (1968); State v. Orr, 91 Ohio St. 3d 389, 391, 745
N.E.2d 1036 (2001).      The law recognizes three types of police-citizen

      interactions: 1) a consensual encounter, 2) a brief investigatory stop or
                                                                                 -32-


detention, and 3) an arrest. State v. Millerton, 2015-Ohio-34, 26 N.E.3d
317, ¶ 20 (2d Dist.).

       Consensual encounters occur when the police merely approach a

person in a public place and engage the person in conversation, and the

person remains free not to answer and to walk away. State v. Lewis, 2d

Dist. Montgomery No. 22726, 2009-Ohio-158, ¶ 21, citing United States v.

Mendenhall, 446 U.S. 544, 553, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980).

Consensual encounters are not seizures, and the Fourth Amendment

guarantees are not implicated in such an encounter. State v. Taylor, 106
Ohio App. 3d 741, 747-749, 667 N.E.2d 60 (2d Dist.1995), citing Mendenhall

at 554 * * *.

       Under Terry, police officers may briefly stop and/or temporarily detain

individuals in order to investigate possible criminal activity if the officers

have a reasonable, articulable suspicion that criminal activity may be afoot.

State v. Swift, 2d Dist. Montgomery No. 27036, 2016-Ohio-8191, ¶ 10. “An

individual is subject to an investigatory detention when, in view of all the

circumstances surrounding the incident, by means of physical force or show

of authority, a reasonable person would have believed that he was not free

to leave or [was] compelled to respond to questions.” Lewis at ¶ 22, citing

Mendenhall at 553 * * *, and Terry at 19 * * *.          Fourth Amendment

protections are implicated in an investigatory detention, i.e., a Terry stop.

       In determining whether an individual engaged in a consensual

encounter or was subject to an investigatory detention, the focus is on the
                                                                                -33-


police officer's conduct, not the subjective state of mind of the person

stopped. State v. Ramey, 2d Dist. Montgomery No. 26705, 2016-Ohio-

607, ¶ 25. As we stated in State v. Ward, 2017-Ohio-1391, 89 N.E.3d 124,

¶ 26 (2d Dist.):

            “A consensual encounter remains consensual even if

     police officers ask questions, ask to see the person's

     identification, or ask to search the person's belongings, provided

     ‘the police do not convey a message that compliance with their

     requests is required.’ ” [State v.] Westover, 2014-Ohio-1959, 10
N.E.3d 211, at ¶ 15 [(10th Dist.)], quoting [Florida v.] Bostick, [501
U.S. 429, 435, 111 S. Ct. 2382, 115 L. Ed. 2d 389 (1991)]. In this

     regard, “the crucial test is whether, taking into account all of the

     circumstances surrounding the encounter, the police conduct

     would ‘have communicated to a reasonable person that he was

     not at liberty to ignore the police presence and go about his

     business.’ ” Bostick at 437 * * *, quoting Michigan v. Chesternut,

     486 U.S. 567, 569, 108 S. Ct. 1975, 100 L. Ed. 2d 565 (1988).

       Whether a particular police encounter with a citizen is an

investigative stop, as opposed to a consensual encounter, is fact-sensitive.
Id. at ¶ 26; State v. Satterwhite, 2d Dist. Montgomery No. 15357, 1996 WL
156881, *3 (Apr. 5, 1996). “Factors that might indicate a seizure include

the threatening presence of several police officers, the display of a weapon,

some physical touching of the person, the use of language or tone of voice
                                                                                         -34-


      indicating that compliance with the officer's request might be required,

      approaching the person in a nonpublic place, and blocking the citizen's

      path.” State v. Cosby, 177 Ohio App. 3d 670, 2008-Ohio-3862, 895 N.E.2d
868, ¶ 13 (2d Dist.), citing Mendenhall.

State v. Weisgarber, 2017-Ohio-8764, 88 N.E.3d 1037, ¶ 15-19 (2d Dist.).

      {¶ 54} As this Court previously noted in State v. Payne, 2d Dist. Montgomery No.

13898, 1994 WL 171215, *4:

             * * * It has been held that handcuffing in the course of an investigative

      detention does not necessarily make that detention an arrest so long as

      handcuffing is reasonable under the circumstances.            * * *   Whether

      handcuffing or other methods of detention are reasonable “depends on

      whether the restraint was temporary and lasted no longer than was

      necessary to effectuate the purpose of the stop, and whether the methods

      employed were the least intrusive means reasonably available to verify the

      officers’ suspicions in a short period of time.” * * * Such force may be used

      to maintain the status quo and prevent flight. * * *

      {¶ 55} As noted above, the trial court determined that the officers had a

reasonable articulable suspicion that the window tint on the vehicle was in violation of

R.C. 4513.241, a minor misdemeanor. The trial court also found that the officers could

detain Johnson to investigate the previous failure to comply involving the vehicle, in

violation of R.C. 2921.331(B), a misdemeanor of the first degree.

      {¶ 56} R.C. 2921.31(A) proscribes obstructing official business and provides: “No

person, without privilege to do so and with purpose to prevent, obstruct, or delay the
                                                                                         -35-


performance by a public official of any authorized act within the public official’s official

capacity, shall do any act that hampers or impedes a public official in the performance of

the public official’s lawful duties.” “In order to commit obstructing official business, an

individual must commit ‘an overt act done with an intent to obstruct the officers’ and the

act must succeed in actually hampering or impeding the officers.” State v. Davis, 2017-

Ohio-5613, 94 N.E.3d 194, ¶ 37 (2d Dist.), citing State v. Crawford, 2d Dist. Montgomery

No. 26722, 2016-Ohio-3484, ¶ 22.

       {¶ 57} We have reviewed the video/audio of Johnson’s arrest. The interaction

between Johnson and O’Diam is not visible because the cruiser camera was pointing

down the street in the course of the encounter. O’Diam can be heard twice at the start

saying, “What’s up man?” O’Diam then asked Johnson if he had identification. The

parties disagree over Johnson’s response, but the trial court found that Johnson “initially

said, ‘No,’ but almost immediately changed his answer to ‘yes. ’ ” O’Diam then asked

Johnson, “Did you see a little kid come through here?”         Johnson responded, “No.”

Johnson asked, “What is the problem?”          O’Diam then said, “Come back to me.”

Johnson continued to repeatedly yell, “What is the problem?,” O’Diam told Johnson to

stop, and a scuffle is audible. Johnson then twice yelled “Jarelle!,” then stated, “I’m

calling my son, bro.” After asking O’Diam seven times what the problem was, Johnson

asked, “Then tell me what are we doing wrong?” Thereafter, O’Diam responded, “The

car ran from me, and I’m trying to talk to you, okay? You calm down and we’ll get it under

control, okay? Put your hands behind your back for me, all right?”

       {¶ 58} Although the trial court determined that the matter herein was “somewhat

similar” to Thompson, 2d Dist. Montgomery No. 26139, 2014-Ohio-4244, we conclude
                                                                                         -36-


that Johnson’s arrest was distinguishable.       In Thompson, Officer Hieber observed

Thompson commit “several traffic violations” before parking his vehicle and entering a

cell phone store. Id. at ¶ 5. Hieber approached Thompson inside the store, identified

himself as a police officer, and explained “that he needed to speak with him a second

about his window tint of his vehicle.” Id. at ¶ 6. Thompson “became very defensive,”

stood up and loudly exclaimed that he had done nothing wrong. Thompson also denied

that he arrived in the vehicle parked outside, claiming instead that he had arrived on foot.
Id. Hieber testified that he advised Thompson that he had observed him park his vehicle

and again explained that he wanted to speak to Thompson about the vehicle. Id. at ¶ 7.

In response, Hieber testified that Thompson loudly denied wrongdoing and “continued to

escalate the situation.” Id.   “Hieber described Thompson’s behavior as ‘spastic,’

claiming he was ‘moving his arms about,’ and that he was ‘totally uncooperative.’ ” Id.

       {¶ 59} When Hieber attempted to escort Thompson from the store by his elbow,

Thompson refused, stating, “ ‘I’m not going anywhere.’ ” Id. at ¶ 8. In the course of a

second attempt to escort Thompson out, Thompson pulled away from Hieber; Hieber

“drew his taser in an effort to gain compliance and told Thompson that he was going to

conduct a pat down of his person.” Id. Hieber testified that he decided to conduct a pat

down for his safety and for the safety of the patrons in the store, as he thought Thompson

may have a weapon based on his actions and lack of cooperation. Hieber also testified

that it was cold outside and that Thompson was wearing layers of clothes in which a

weapon could have been concealed. Id. In the course of an attempted pat down, after

Thompson was ordered to place his hands on a wall, Thompson twice reached for his

right pants pocket; Hieber then placed Thompson in handcuffs and escorted him out of
                                                                                          -37-


the store. Id. at ¶ 9.

       {¶ 60} This Court determined that Thompson was lawfully detained and that heroin

found on his person was seized pursuant to a lawful pat down. This Court noted:

              “Once a lawful stop has been made, the police may conduct a limited

       protective search for concealed weapons if the officers reasonably believe

       that the suspect may be armed or a danger to the officers or to others.”

       (Citation omitted.) State v. Lawson, 180 Ohio App. 3d 516, 2009-Ohio-62,

       906 N.E.2d 443, ¶ 21 (2d Dist.). “ ‘The purpose of this limited search is not

       to discover evidence of crime, but to allow the [officer to pursue his

       investigation without fear of] violence[.]’ ” State v. Evans, 67 Ohio St. 3d
405, 408, 618 N.E.2d 162 (1993), quoting Adams v. Williams, 407 U.S. 143,

       146, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972).

              In order to justify a pat down, “the police officer must be able to point

       to specific and articulable facts, which, taken together with rational

       inferences from those facts, reasonably warrant that intrusion.” (Footnote

       omitted.) “The officer need not be absolutely certain that the individual is

       armed; the issue is whether a reasonably prudent man in the circumstances

       would be warranted in the belief that his safety or that of others was in

       danger.” (Citations [o]mitted.) Id. at 27. Accord State v. Grefer, 2d Dist.

       Montgomery No. 25501, 2014-Ohiio-51, ¶ 24.

Thompson, 2d Dist. Montgomery No. 26130, 2014-Ohio-4244, ¶ 25-26.

       {¶ 61} It was significant to this Court that Thompson’s actions led Hieber to believe

that his safety as well as the safety of the other patrons in the store may have been in
                                                                                        -38-


danger. It was also significant that Thompson had lied to Hieber about driving to the

store; stood up and yelled excitedly at Hieber multiple times while flailing his arms; was

defensive and refused to calm down after Hieber merely asked to talk to him about his

window tint; and was uncooperative when Hieber asked him to come outside the store.
Id. at ¶ 27.

       {¶ 62} In Ewing, 2d Dist. Montgomery No. 27456, 2017-Ohio-7194, to which

Johnson directs our attention, Officers Reeb and Conrads, who were on bike patrol,

observed Ewing enter and then depart five minutes later from a residence that was the

subject of a complaint of drug activity. Id. at ¶ 4. Ewing was then observed jaywalking.
Id. This Court noted the following facts:

               Reeb stated that he and Conrads approached Ewing on their

       bicycles, and that Ewing “made a right hand turn to travel west on 3rd

       Street,” and that they caught up with him there. Reeb stated that they

       intended “to make a stop on him for jaywalking across More Avenue.”

       Reeb testified that he “was able to get directly behind [Ewing] before he

       even recognized us. I asked him to stop. I got off my bicycle and I told him

       the reason I stopped him was for jaywalking and then from that point I then

       asked him for identification. Then I told him prior to getting your wallet out

       * * * do you mind if I pat you down for weapons?” Reeb further testified, “I

       said, prior to you getting your wallet out, I said, I'm going to pat you down

       for weapons, so please don't reach for anything.” When asked why he

       wanted to pat Ewing down, Reeb responded, “This is the highest drug and

       prostitution area on the east side of Dayton,” and “with drugs, we tend to
                                                                                      -39-


       find weapons.”

                Reeb stated that “when I expressed my concerns for patting him

       down for weapons, he immediately took a step away from me, which made

       me nervous. I don't know why he was trying to make separation between

       the two of us.” At that time, Reeb stated that he “took another step towards

       [Ewing] and asked him again if he had any weapons on him.”            Reeb

       testified that Ewing then took another step away from him and then “he tried

       to turn away from me and * * * lunge like he was about to run across the

       street.”   Reeb stated that he “was then able to gain control of him.      I

       grabbed ahold of him and took him to the ground and then Mr. Ewing was

       kind of refusing to put his hands behind his back.” Reeb stated that he and

       Conrads “had to gain control of his arms and put them behind his back to

       place him in cuffs.”
Id. at ¶ 5-6.

       {¶ 63} This Court noted that Reeb “stated that he wanted to pat Ewing down for

weapons due to ‘where [Ewing] was coming from.’ He acknowledged that Ewing did not

make furtive movements as he approached him from behind, and that he did not observe

any bulges about Ewing’s person.” Id. at ¶ 8.     This Court noted that Reeb

“acknowledged that he was in the area on a ‘drugs complaint,’ not a weapons complaint.

Reeb stated that Ewing told him that he did not want him to touch him. Reeb stated that

Ewing did not have the opportunity to run from him after he grabbed him and took him to

the ground.” Id. Ewing was arrested due to items found on his person. Id.

       {¶ 64} This Court concluded that the officers’ stop of Ewing was “valid’ for
                                                                                           -40-


jaywalking, a minor misdemeanor, noting that R.C. 2935.26 provides that a citation for a

minor misdemeanor must be used rather than an arrest, under appropriate

circumstances. Id. at ¶ 42, 44. This Court noted that, although Reeb initially asked for

Ewing’s identification, the trial court determined that Ewing “was not given an opportunity

to identify himself,” since Reeb then indicated his intention to pat Ewing down before

allowing him to reach into his pocket for identification. Id. at ¶ 44. This Court further

noted that, in State v. Sumlin, 2d Dist. Montgomery No. 23144, 2009-Ohio-2185, ¶ 50,

we “found ‘that the action of simply backing away, slowly, over a short distance, from two

police officers exiting a police cruiser, in a high crime neighborhood, with ones hands

behind ones back, is not sufficient to give rise to a reasonable, articulable suspicion that

criminal activity is afoot, as required for a stop under Terry v. Ohio * * *.’ ” Ewing at ¶ 45,

citing Sumlin.    We further noted that Ewing’s conduct “presented no appreciable

prospect of danger to the officers.” Id.         We held that, under the totality of the

circumstances, Reeb “lacked an individualized suspicion, specific to Ewing, which

suggested a threat to the officers’ safety,” and that the trial court “did not err in grating

Ewing’s motion to suppress.” Id. at ¶ 45-46.

       {¶ 65} Taking into account all of the circumstances, we initially conclude that

O’Diam’s encounter with Johnson was in the nature of a Terry stop, and not a consensual

encounter. Terry held that “ ‘where a police officer observes unusual conduct which

leads him reasonably to conclude that criminal activity may be afoot’ the officer may briefly

stop the suspicious person and make ‘reasonable inquiries’ aimed at confirming or

dispelling his suspicions.” State v. Evans, 67 Ohio St. 3d 405, 422, 1993-Ohio-186, 618
N.E.2d 162, quoting Terry at 30. The officer’s mission during a traffic stop includes
                                                                                         -41-


determining whether to issue a traffic ticket, checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the

automobile’s registration and proof of insurance. “* * * [A]ddressing the infraction is the

purpose of the stop * * *.” Rodriquez v. United States, 575 U.S. 348, 135 S. Ct. 1609,

191 L. Ed. 492 (2015). Here, the only traffic violation associated with Johnson for which

there was direct evidence was the window tint violation. Accordingly, the first thing to be

done was to advise Johnson of the basis for the encounter.

       {¶ 66} Although O’Diam was in uniform and activated his overhead lights in the

course of the stop, he did not identify himself by name to Johnson or immediately state

the basis for the stop.    Based upon O’Diam’s testimony, we conclude that asking

Johnson if he had observed a small child passing by was not a “reasonable inquiry” aimed

at confirming O’Diam’s suspicions regarding the vehicle, but rather a ruse to close the

gap between him and Johnson to allow for the unjustified, physical seizure of Johnson’s

person. O’Diam did not advise Johnson of the purpose of his investigation until after

Johnson was forcibly seized. We cannot conclude that Johnson’s looking around and

fumbling with keys at the door of a home for which he possessed his own key was

conclusive indicia of flight, and Johnson did not resist or obstruct in any fashion until he

was unlawfully, forcibly seized by O’Diam.

       {¶ 67} The trial court referred to Johnson as the “apparent driver” of the Chrysler

on the day of the stop, but there was no evidence that Johnson had been driving the

vehicle the week before, and O’Diam knew that the vehicle was registered to Rachel

Heard. In other words, while the Chrysler was previously observed fleeing from the

police, there was no direct evidence connecting the previous flight to Johnson. O’Diam’s
                                                                                             -42-


repeated characterization of the vehicle’s “propensity to flee” and his testimony that “if

they’re going to flee in a car, they’re going to flee on foot typically,” in relation to Johnson,

were therefore attenuated, and Johnson’s affirmative acts on the porch did not reveal any

attempt to flee.

       {¶ 68} In Thompson, Officer Hieber identified himself to Thompson at the start of

their encounter and clearly explained that he was investigating the window tint of the

vehicle, whereas O’Diam did not advise Johnson of the reason for the stop until after he

attempted to effect a ruse about a child, after he physically restrained Johnson, and after

Johnson repeatedly asked, “What is the problem?” In Thompson, in spite of Hieber’s

reasonable conduct, Thompson lied to Hieber, an overt act, and remained defiant,

refusing to comply and escalating the situation. Officer Hieber was concerned about his

safety and the safety of the store patrons. By contrast, O’Diam expressed concern that

Johnson might flee. We conclude that the record herein is devoid of the requisite “overt

act with an intent to obstruct the officers” to establish obstruction of business prior to

Johnson’s unlawful, forcible seizure. O’Diam’s concern about Johnson’s potential flight

was insufficient, and Johnson did not attempt to leave the porch in the course of the

encounter.1

       {¶ 69} The trial court’s finding that Johnson “believed the officers were effectuating

a traffic stop” when they activated the overhead lights as the cruiser pulled next to the

Chrysler along the curb is not supported by competent, credible evidence. Fifteen to

twenty minutes had elapsed since the officers observed the Chrysler, and Johnson had


1
  We have viewed State’s Exhibit 4, a photograph of the Danner Avenue residence, and
the porch is small, covering the front door and one window at the front of the house.
                                                                                          -43-


not been pursued or been given any indication that he had violated a traffic law before he

parked and exited the vehicle.

       {¶ 70} We agree with Johnson that O’Diam was not permitted to create an

exigency by seizing Johnson before explaining the basis for the stop. As in Ewing, there

was no evidence that Johnson made furtive movements such as reaching into his

pockets, there was no evidence that the residence was in a high crime area, or that any

bulges were visible on Johnson’s person suggesting the presence of weapons, and

Johnson’s conduct presented no appreciable danger to O’Diam and Bowling. There was

no evidence that the officers recognized Johnson from prior criminal interaction.

Johnson had not even stepped away or backed up from O’Diam prior to his physical

restraint.

       {¶ 71} Also as in Ewing, Johnson did not take the opportunity to run before O’Diam

placed him against the wall of the residence. O’Diam testified only that Johnson moved

three steps from him on the porch before O’Diam grabbed him a second time. See State

v. Lohaus, 1st Dist. Hamilton No. C-020444, 2003-Ohio-777, ¶ 12 (defendant’s actions in

fleeing across several lawns after being told to stop and in forcing the investigating officer

to physically restrain him fell squarely within R.C 2921.31(A)); State v. Lewis, 2d Dist.

Montgomery No. 27152, 2017-Ohio-1195, ¶ 12 (by fleeing on foot from the scene of a

lawful traffic stop and requiring the officer to pursue him into the street, defendant was

subject to a valid arrest for obstructing official business).

       {¶ 72} We conclude that O’Diam did not engage in the least intrusive means

reasonably available to verify his suspicions and that his use of force in seizing Johnson

was greater than necessary to carry out his duties; therefore, his actions were unlawful
                                                                                          -44-


and unreasonable. To the extent the State asserts that Johnson did not cooperate, we

conclude that Johnson was not given an opportunity to cooperate. Significantly, O’Diam

testified that he was able to “pick up [Johnson’s] body weight,” acknowledged that he

forced Johnson’s body against the wall of the house before explaining the reason for the

stop, and testified that he “wanted to get his hands on him first” before explaining the

reason for the stop.     It is evident that Johnson carried identification, since it was

ultimately provided, and O’Diam should have given him the opportunity to produce it

before forcefully seizing him. O’Diam testified that Johnson was not rude nor hostile.

       {¶ 73} We conclude that excessive force was used in the context of this

investigatory stop of a free citizen, invoking the protections of the Fourth Amendment,

which guarantees citizens the right to be secure in their persons against unreasonable

seizures of the person. This requires that the use of force be objectively reasonable,

balancing the cost to the individual against the government’s interest in effecting a

seizure. There is a built-in measure of deference to the officer’s on-the-spot judgment

about the level of force necessary in light of the circumstances of the particular case. This

includes the severity of the crime at issue, whether the suspect poses an immediate threat

to the safety of the officer or others, and whether the suspect is actively resisting arrest

or attempting to evade arrest by flight. A window tint violation is a minor misdemeanor;

there was no direct evidence that Johnson was the driver at the time of the previous failure

to comply, there was no evidence that Johnson posed a threat to the officers or others,

and Johnson did not resist until he was forcefully seized without explanation. While the

goal of an officer’s safety and investigatory duties may be in tension with an individual’s

right to be free from unwarranted/unlawful physical seizure of one’s person, they can
                                                                                         -45-


coexist; indeed the Ohio and U.S. Constitutions mandate it. It is not obstructive, nor is it

attempted flight, to simply look around.

       {¶ 74} We conclude that, in light of all the surrounding circumstances, the trial

court erred in overruling Johnson’s motion to suppress, because no overt act of

obstruction or attempted flight preceded O’Diam’s use of unreasonable force. Johnson’s

arrest was unlawful.

       {¶ 75} Johnson’s assignment of error is sustained. The judgment of the trial court

is reversed, and the matter will be remanded for further proceedings.



                                     .............




TUCKER, P.J., concurs:

       {¶ 76} I agree with the conclusion that the heroin and fentanyl discovered during

O’Diam’s custodial search of Johnson should have been suppressed. I write separately

to state that I reach this conclusion because O’Diam did not have probable cause to arrest

Johnson for obstructing official business.

       {¶ 77} When probable cause exists that a person has committed or is committing

a criminal offense, the Fourth Amendment allows the person to be arrested in a public

place without a warrant. State v. Anderson, 2d Dist. Clark No. 2009-CA-60, 2011-Ohio-

22, ¶ 20, citing State v. Brown, 115 Ohio St. 3d 55, 2007-Ohio-4837, 873 N.E.2d 413,

¶ 66, citing United States v. Watson, 423 U.S. 411, 96 S. Ct. 820, 46 L. Ed. 2d 598 (1976).

But a warrantless arrest made without probable cause violates the Fourth Amendment,

triggering the exclusionary rule. Anderson at ¶ 22, citing Wong Sun v. United States,
                                                                                          -46-


371 U.S. 471, 488, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963).

       {¶ 78} This court has described probable cause as follows:

                 Probable cause to arrest depends “upon whether, at the moment the

       arrest was made * * * the facts and circumstances within [the arresting

       officer’s] knowledge and of which [he] had reasonably trustworthy

       information, were sufficient to warrant a prudent man in believing that the

       [suspect] had committed or was committing an offense.”

State v. VanNoy, 188 Ohio App. 3d 89, 2010-Ohio-2845, 934 N.E.2d 413, ¶ 22 (2d Dist.),

quoting Adams v. Williams, 407 U.S. 143, 148, 92 S. Ct. 192, 32 L. Ed. 2d 612 (1972), citing

Beck v. Ohio, 379 U.S. 89, 91, 85 S. Ct. 223, 13 L. Ed. 2d 142 (1964).

       {¶ 79} R.C. 2931.31(A) defines the offense of obstructing official business as

follows:

                 No person, without privilege to do so and with purpose to prevent,

       obstruct, or delay the performance by a public official of any authorized act

       within the public official’s official capacity, shall do any act that hampers or

       impedes a public official in the performance of the public official’s lawful

       duties.

Thus, the overarching issue is whether, under the totality of the circumstances, O’Diam,

at the moment of the arrest and acting as a reasonable, prudent police officer, had

probable cause to believe that Johnson’s actions were taken with the “purpose to prevent,

obstruct, or delay” the performance of an authorized act (the traffic and investigative stop),

and that Johnson’s actions did hamper or impede the execution of the stop.

       {¶ 80} As he approached Johnson, O’Diam did not inform Johnson that he was
                                                                                         -47-


being stopped for the window tint violation and to investigate the vehicle’s involvement in

the previous failure to comply with an attempted traffic stop. Instead, O’Diam asked

Johnson “what’s up,” inquired if Johnson had identification, and asked Johnson if he had

“seen a kid in the area.” Upon reaching Johnson, and without informing him that a stop

was occurring, O’Diam grabbed Johnson’s waistband. In response, Johnson struggled

“to get away from [O’Diam],” but O’Diam, while ordering Johnson to stop the struggle,

was able to “force [Johnson] against the wall of the house.” O’Diam then asked Johnson

to place his hands behind his back.        Johnson complied and, at this point, O’Diam

explained the reason for the stop and secured Johnson with handcuffs. O’Diam testified

that Johnson was placed in handcuffs because “at that point, he was under arrest for

obstruction.” O’Diam further testified that the arrest was made because he had “told

[Johnson] to stop * * * [Johnson] was able to push his arm back off of me to gain distance,

and he * * * [tried] to run away.” O’Diam also testified that Johnson’s struggle impeded

O’Diam’s ability to investigate the tint violation and the previous failure to comply.

       {¶ 81} When he was grabbed, Johnson had no reason to believe that O’Diam was

executing a traffic and investigative stop.     From Johnson’s perspective, all that had

occurred was O’Diam’s attempt to initiate a consensual encounter.               Again, from

Johnson’s viewpoint, he had the right to engage, or not, in the attempted consensual

encounter. Further, based upon the limited information he had conveyed to Johnson,

O’Diam knew that when Johnson was placed in restraints, he had no reason to know that

an official act, the traffic and investigative stop, was occurring. Upon being grabbed,

Johnson did attempt to escape O’Diam’s grasp, and while being told to stop, he was

pushed against the house, at which point he became compliant.
                                                                                           -48-


         {¶ 82} The precise question, given this sequence of events, is whether Johnson’s

continued, although brief, struggle upon being commanded to stop provided O’Diam with

probable cause to arrest Johnson for obstructing official business. I conclude, under the

unique facts of this case, there was not probable cause to believe that Johnson’s

continued struggle occurred with the purpose to “prevent, obstruct, or delay” O’Diam’s

performance of an “authorized act within [his] official capacity.” An officer engaged in an

attempted consensual encounter (which, again, from Johnson’s perspective, was all that

was occurring) acts outside his official capacity by physically restraining the citizen

involved in the attempted encounter. Thus, since O’Diam chose not to inform Johnson

he was the subject of an authorized act, O’Diam could not, at the moment of arrest, have

reasonably believed Johnson’s struggle occurred with the purpose to interfere with a

traffic or investigative stop. Based upon the lack of probable cause to arrest, I concur in

the majority opinion.



WELBAUM, J., dissents:

         {¶ 83} I respectfully disagree with the majority’s conclusion that the police officers

did not have a reasonable basis to stop Johnson and probable cause to arrest him for

obstruction of justice. For the following reasons, I would affirm the judgement of the trial

court.

         {¶ 84} As an initial point, because the encounter was a Terry stop, the officers

needed a reasonable articulable suspicion that Johnson had engaged in illegal activity.

Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).          In my view, this

standard was clearly met.
                                                                                           -49-


       {¶ 85} Shortly before the stop, the officers noticed a window tint violation on the

side windows of the vehicle in question; when they ran the vehicle’s license plates, they

also learned that the driver of the vehicle had fled from police officers during an attempted

traffic stop a week earlier. As a result, the officers had reasonable, articulable suspicion

to investigate two issues: the prior failure to comply and the tint violation.

       {¶ 86} On the occasion at issue in this case, the officers were unable to

immediately effectuate a traffic stop when they saw the tint violation because of traffic

and their concern about the vehicle’s “propensity to flee,” based on the prior history.

However, after the car and the cruiser passed in opposite directions, the officers

continued to look for it, including in the nearby area where the flight from officers

previously occurred. About ten to fifteen minutes after the officers initially observed the

car, they found it parked on Danner Avenue.       Based on the license plate, they were able

to confirm that this was the same vehicle they had seen earlier that day.

       {¶ 87} In addition, Officer Bowling saw the car’s driver (Johnson) on the porch of

a house located across the street from the parked car. Bowling recognized Johnson as

the driver because the front windshield of the suspect vehicle was not tinted, and he was

able to view both occupants when the cruiser faced the vehicle. The trial court did note

that the evidence that Johnson had been involved in the failure to comply a week earlier

was “not quite as strong” as the evidence of the tint violation, since someone else could

have been driving the car on the prior occasion. However, the officers only needed one

reasonable basis for the stop, and they clearly had it due to the window tint violation.

       {¶ 88} As the officers pulled up with their lights activated, Johnson was “fumbling

* * * [with] his keys” at the door to the house, looking up and down the street, seemingly
                                                                                           -50-


“indecisive.”   Based on Officer Bowling’s certainty that the man on the porch had been

the driver of the vehicle and on Johnson’s proximity to the car, it was “obvious” to Officer

O’Diam that Johnson had been the driver. Johnson’s furtive behavior also reinforced the

concern that he might attempt to flee.    Due to O’Diam’s very reasonable suspicions that

Johnson had just been driving, that Johnson had exited a vehicle with a window tint

violation, and that the vehicle had previously been involved in flight from the police,

O’Diam had reasonable articulable suspicion to initiate a stop.

        {¶ 89} In my view, the majority unduly minimizes Officer O’Diam’s reasonable

perception that Johnson was a likely flight risk.        First, the car in question had an

undisputed history of fleeing during an encounter initiated by the police.     While no direct

evidence indicated that Johnson had been the driver previously, this was still a factor the

officers could reasonably weigh in the totality of the circumstances, along with Johnson’s

apparent nervousness and scanning of his surroundings as O’Diam approached.

        {¶ 90} Furthermore, the majority places undue emphasis on the trial court’s

statement in its conclusions of law that the officers “felt” Johnson was the driver they had

seen earlier, seeming to suggest that the officers were not sufficiently certain to justify the

stop.    Contrary to this suggestion, the officers’ testimony clearly indicated that they had

no question that Johnson was the driver of the car they had been looking for, based on

Johnson’s physical appearance (which Officer Bowling had observed minutes earlier), his

proximity to the car, and the absence of anyone else in the vicinity. The trial court

credited the officers’ testimony.

        {¶ 91} I agree that O’Diam did ask Johnson some initial questions as he (O’Diam)

approached the porch, and that the questions were an admitted attempt to engage
                                                                                            -51-


Johnson and prevent him from entering the house. Nonetheless, while the questions did

not directly relate to the suspected offenses, they did not undercut the reasonableness of

O’Diam’s actions in approaching Johnson.

       {¶ 92} Similarly, while I agree with the majority that Johnson’s “fumbling” with his

keys and nervous behavior on the porch were not “conclusive indicia of flight,” conclusive

evidence that criminal behavior is afoot is not the standard. O’Diam was an experienced

police officer, and these behaviors were a reasonable part of his assessment of the totality

of the circumstances with which he was confronted. As noted, O’Diam’s assessment

that Johnson posed a flight risk was reasonable.

       {¶ 93} The majority opinion also concludes that O’Diam used “excessive force”

during the investigatory stop of Johnson, that there was “no overt act of obstruction” of

justice prior to the unreasonable use of force, and that the evidence found as a result of

Johnson’s arrest therefore should have been suppressed. To the contrary, the trial court

concluded that O’Diam’s use of force (grabbing Johnson’s waistband) was reasonable

under the circumstances, which included O’Diam’s assessment that Johnson was

considering flight, and the information that the vehicle Johnson had been driving had been

involving in fleeing from the police a week earlier. Again, I agree with the trial court.

       {¶ 94} As the trial court noted, Johnson’s resistance to O’Diam’s touching his

waistband indicated that he may have been dangerous, and, therefore, handcuffing

Johnson was reasonable and permissible to effectuate the purpose of the stop.                In

addition, this was also the least intrusive means available to quickly conclude the purpose

of the stop. Once Johnson began flailing his arms, attempting to flee, acting disorderly,

and obstructing while handcuffed (throwing his keys to another person), O’Diam had
                                                                                         -52-


probable cause to arrest Johnson for obstruction of justice. See State v. Johnson, 2017-

Ohio-5527, 92 N.E.3d 1256, ¶ 33 (10th Dist.) (“fleeing from a police officer who is lawfully

attempting to detain a suspect under the authority of Terry is an affirmative act that

hinders or impedes the officer in the performance of the officer’s duties”). As such, the

search incident to that arrest was lawful. Whether sufficient evidence existed to convict

Johnson of obstruction is irrelevant in this analysis.

       {¶ 95} Contrary to standard for stops, Johnson’s testimony at the suppression

hearing and arguments on appeal significantly rely on his alleged mental state and

perception of the events as they unfolded.         Likewise, the majority and concurring

opinions unduly emphasize how Johnson perceived the situation (i.e., he allegedly did

not know O’Diam was pursuing a traffic stop or official business and only struggled to

prevent being slammed on the concrete). These opinions suggest that Johnson could

have assumed that O’Diam was attempting to initiate a consensual encounter. However,

even assuming arguendo that Johnson could have reasonably believed that a consensual

encounter was occurring when the officers arrived with the lights of their cruiser activated,

the evaluation of whether an encounter is investigatory or consensual “ ‘focus[es] on the

police officer’s conduct, not the subjective state of mind of the person stopped.’ ” State v.

Ramey, 2d Dist. Montgomery No. 26705, 2016-Ohio-607, ¶ 25, quoting Satterwhite, 2d

Dist. Montgomery No. 15357, 1996 WL 156881, *3 (Apr. 5, 1996).

       {¶ 96} Moreover, “[p]robable cause to arrest exists when there are facts and

circumstances within the police officer’s knowledge that are sufficient to warrant a

reasonable belief that the suspect is committing or has committed a crime.” State v.

Steele, 138 Ohio St. 3d 1, 2013-Ohio-2470, 3 N.E.3d 135, ¶ 26. “ ‘ “Whether probable
                                                                                          -53-


cause exists depends upon the reasonable conclusion to be drawn from the facts known

to the arresting officer at the time of the arrest.” ’ ” City of Columbus v. Beasley, 2019-

Ohio-719, 132 N.E.3d 1201, ¶ 45 (10th Dist.), quoting State v. Perkins, 10th Dist. Franklin

No. 07AP-924, 2008-Ohio-5060, ¶ 25.          (Other citation omitted.)   See also State v.

Simmons, 2019-Ohio-559, 132 N.E.3d 204, ¶ 14 (10th Dist.), quoting Miller v. Sanilac

Cty., 606 F.3d 240, 248 (6th Cir.2010) (“ ‘ “An officer has probable cause to arrest when

the facts and circumstances known to the officer warrant a prudent person in believing

that an offense has been committed.” ’ ”).

       {¶ 97} Thus, even if one credits Johnson’s claims that he was flailing his arms

and stepping away from O’Diam out of confusion over the officer’s intent or prevention of

harm, the trial court’s proper focus was on Officer O’Diam’s perception of Johnson’s

actions, not Johnson’s justification or mental process.    Furthermore, I am unconvinced

that any alleged confusion Johnson experienced about what was happening when Officer

O’Diam approached him would mitigate against a finding of probable cause from the facts

known by the officer. O’Diam knew that Johnson struggled with and attempted to step

away from him while he was attempting to investigate Johnson. In addition, before the

search incident to arrest, Johnson tossed the keys to a third person who ran by and,

therefore, refreshed the probable cause for the crime of obstructing official business.

       {¶ 98} In this context, I disagree with the majority’s suggestion that “mov[ing] three

steps [away] from” O’Diam on the porch, while struggling with him, did not amount to

obstruction of justice.   Again, this is an improper analysis in a Fourth Amendment

context. Instead, this is an issue pertaining to the ultimate determination of guilt or

innocence rather than probable cause, which the only issue before us. This suggestion
                                                                                             -54-


also ignores that fact that Johnson tossed the keys to a third person who ran past prior to

the search.

       {¶ 99} To support its conclusion, the majority cites two cases in which a defendant

was able to move further away from officers before being arrested for obstruction.

However, neither these cases nor the statute defining the offense of obstructing official

business creates a requirement of flight of a particular distance – or any flight at all – to

commit the offense. See Lohaus, 1st Dist. Hamilton No. C-020444, 2003-Ohio-777, ¶ 12;

State v. Lewis, 2d Dist. Montgomery No. 27152, 2017-Ohio-1195, ¶ 12; R.C. 2921.31(A).

       {¶ 100} Perhaps reasonable minds could disagree about whether the length and

nature of Johnson’s struggle with O’Diam in this case was done with a purpose to obstruct

official business, but this is a fact-based determination relating ultimately to guilt or

innocence, not to probable cause. In any event, such a determination was properly

within the purview of the trial court as the finder of fact. The trial court clearly did not find

Johnson credible, and its factual determination of Johnson’s intent (which is irrelevant as

to probable cause in any event) should be given great deference. State v. Bryson, 142
Ohio App. 3d 397, 401, 755 N.E.2d 964 (8th Dist.2001); State v. Burnside, 100 Ohio St. 3d
152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

       {¶ 101} Finally, in order to invalidate the search incident to arrest here, the trial

court would have had to first determine that Officer O’Diam acted in bad faith.               In

analyzing this issue we have said that:

              The traffic stop itself was lawful based on [the police officer’s]

       observation of apparent traffic violations.              Even if [the officer]

       impermissibly attempted a pat down as part of the stop, [the defendant] was
                                                                                        -55-


      not entitled to respond by fleeing on foot and forcing the officer to chase him

      into the street.   Although an unlawful pat down may have resulted in

      exclusion of any evidence discovered, “ ‘absent bad faith on the part of a

      law enforcement officer, [a defendant] cannot obstruct the officer in the

      discharge of his duty, whether or not the officer's actions are lawful under

      the circumstances.’ ” State v. Burns, 2d Dist. Montgomery No. 22674,

      2010-Ohio-2831, ¶ 19, quoting State v. Stevens, 5th Dist. Morgan No. 07-

      CA-0004, 2008-Ohio-6027, ¶ 37, and State v. Pembaur, 9 Ohio St. 3d 136,

      138, 459 N.E.2d 217 (1984). We see no evidence of bad faith by [the

      officer].

State v. Lewis, 2d Dist. Montgomery No. 27152, 2017-Ohio-1195, ¶ 12.

      {¶ 102} Here, there is no suggestion of bad faith on the part of Officer O’Diam.

The trial court assessed the credibility of the witnesses and found the officer’s actions

lawful and reasonable under the circumstances. Because the trial court was correct, I

would affirm.




Copies sent to:

Mathias H. Heck, Jr.
Jamie J. Rizzo
Andrea Dewar Oladi
Hon. Timothy N. O’Connell